Citation Nr: 0110868	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for partial loss of 
voice.

2.  Entitlement to service connection for amputation of the 
right little toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from November 1945 to 
November 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision by the 
No. Little Rock, Arkansas, regional office (RO) of the 
Department of Veterans' Affairs (VA) which denied entitlement 
to service connection for partial loss of voice and 
amputation of the right little toe. 

The veteran indicated in his substantive appeal that he was 
not appealing the issue of service connection for the partial 
loss of his voice.  Accordingly, this issue is not before the 
Board for appellate consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The veteran has claimed entitlement to service connection for 
amputation of the right little toe.  The veteran has 
indicated that on July 6, 1947 he stepped on a bed of coral 
rock.  A piece of this rock broke off in the bottom of the 
right side of his right foot.  He was treated in JAMA Air 
Force Base in Tachikawa Japan where he took sick call and had 
as much of the rock taken out as possible.  His foot 
continued to swell and become infected on various occasions.  
The veteran then had two private operations, where during the 
second operation his right little toe was amputated in 1978.  

The service medical records have not been furnished by the 
appropriate service department and apparently were destroyed 
during a fire at the National Personnel Records Center.  It 
does not appear a search was conducted for the morning 
reports.

The veteran and his representative refer on several occasions 
to a July 6, 1999 letter from his sister.  There is no record 
of this letter in the record.  The RO should inform the 
veteran that this record appears to be absent so that he may 
have an opportunity to resubmit this letter.  

The veteran stated that the Arkansas Department of 
Corrections incarcerated him.  He stated that when he arrived 
at the Department of Corrections that he was given an M-3 
medical class that indicated he was unable to do normal work.  
His reason for being granted the M-3 class was the amputation 
of part of his right foot. 

This claim is accordingly REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provides the dates and 
location of his incarceration in the 
Arkansas penile system.  He should also 
provide the approximate months and years, 
and locations he went on sick call for 
his foot problems.  He should be 
furnished the appropriate release of 
information forms.  He should be informed 
that the letter from his sister is not of 
record and request him to re-submit the 
letter. 

2.  Thereafter, the RO should request the 
National Personnel Records Center (NPRC) 
to submit copies of the pertinent morning 
reports.

3.  The RO should request copies of the 
veteran's medical records from the 
Arkansas Department of Corrections. 

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



